INTERVIEW SUMMARY
ATTACHMENT

1.	This interview was conducted on July 7, 2021 with D. Hughes (PE AU3992), J. Menefee (PE AU3992), H. Patel (SPE AU3992) and P. Hochberg (Patent Owner/Applicant’s Representative).
2.	In this merged proceeding, the terms ‘Patent Owner’ (“PO”) and ‘Applicant’ are used interchangeably because the assignee in this case is both the PO (i.e., in the ex parte reexamination proceeding) and the applicant (i.e., in the reissue application).
3.	The interview agenda comprised the Non-Final Action mailed February 11, 2021. In other words, the agenda items of the interview addressed the issues in the non-final action.
4.	A housekeeping amendment must be filed in both the ex parte reexamination proceeding (i.e., 90/014,295) and the reissue application (16/402,933). This housekeeping amendment will overcome most of the claim objections and the §112(b)-indefiniteness rejections (see MPEP §2285).
	Applicant is reminded that any response by the applicant/patent owner in such a merged proceeding must consist of a single response, filed in duplicate for entry in both files (or provide multiple copies if there are multiple reexamination proceedings being merged with a reissue application), and service of a copy must be made on any third party reexamination requester. A copy of all Office actions will be mailed to the third party reexamination requester but not to any other third party (see MPEP §2285).

6.	Examiners stated the objection to the R3.73 statement is easily overcome by filling in the reissue application number and the filing date on the form.
7.	Applicant suggested some amendments pertaining to the “diffuser” of figure 22 (#144). Examiners stated that based on a quick, broad, cursory review of the ‘855 Patent (i.e., the patent being reissued), several species of diffusers appear to be described in the ‘855 Patent (i.e., figure 3, #27; figure 6, #68; and figure 22, #144).
Examiners cautioned Applicant not to mix the described embodiments in the claim amendments. In other words, it appears there are several species of diffusers in the claims, i.e., the diffuser of the lighting device of embodiment #1 (see the diffuser #27 of figure 3), the diffuser of the lighting device of embodiment #2 (see the diffuser #68 of figure 6), and the diffuser of the ceiling fan’s lighting device (see the diffuser #144 of figures 20 and 22). 
8.	Applicant must request a three (3) month extension of time and pay a three (3) month extension of time fee along with the proper response on or before AUGUST 11, 2021 to avoid abandonment of the reissue application and notice of intent to issue reexamination certificate (“NIRC”) of this merged proceeding (see MPEP §2285).

AUGUST 9, 2021 (see MPEP §2281, which is reproduced below). 

    PNG
    media_image1.png
    275
    675
    media_image1.png
    Greyscale

Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992